DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
It is acknowledged that applicant has elected with traverse invention I, claims 1-4, drawn to a bonding body, in a response to a required election-restriction correspondence received on 8/05/2022.
The traversal is on the ground(s) that a search for the elected invention would necessarily entail a search for the non-elected invention.
This argument is unpersuasive. In the restriction requirement filed 8/5/2022 the following reasons were set forth: In the instant case, (1) the two inventions belong to different CPC group and (2) the invention I can be made by another and materially different process including irradiating a mixture of N2 and Ar plasma at a temperature of 200-300C.
Applicant has not shown this to be invalid.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 drawn to a non-elected invention have been withdrawn from examination patentability.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 and 8/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. US 2018/0102761 in view of Zikuhara et al. “Sequential Activation Process of oxygen RIE and nitrogen Radical for LiTaO3 and Si Wafer Bonding” ECS Transactions, 3 (6) 91-98 (2006) provided in 3/30/2020 IDS.
Re claim 1, Takai teaches a bonded body (fig1) comprising: 
a supporting substrate (2, fig1, [42]); 
a silicon oxide layer (3, fig1, [45]) provided on said supporting substrate; and 
a piezoelectric material substrate (4, fig1, [47]) provided on said silicon oxide layer, said piezoelectric material substrate comprising a material selected from the group consisting of lithium niobite (4, fig1, [47]), lithium tantalate (4, fig1, [47]) and lithium niobate-lithium tantalate, 
Takai does not explicitly show wherein a nitrogen concentration at an interface between said piezoelectric material substrate and said silicon oxide layer is higher than a nitrogen concentration at an interface between said silicon oxide layer and said supporting substrate.
Zikuhara teaches process top surface of SiO2 and bottom surface of LiTaO3 with nitrogen radical before bonding (Experimental section) result in void-free bonding with strong bond strength (Results and discussion section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takai and Zikuhara to process the bonding surface between 3 and 4 with nitrogen radicals to form void-free bonding with strong bond strength (Zikuhara, Results and discussion section).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. US 2018/0102761 in view of Zikuhara et al. “Sequential Activation Process of oxygen RIE and nitrogen Radical for LiTaO3 and Si Wafer Bonding” ECS Transactions, 3 (6) 91-98 (2006) provided in 3/30/2020 IDS and Torchinsky et al. “Interface modification and bonding of lithium tantalate crystals”, Appl. Phys. Lett. 92, 052903 (2008).
Re claim 2, Takai does not explicitly show the bonding body of claim 1, wherein a carbon concentration at said interface between said piezoelectric material substrate and said silicon oxide layer is higher than a carbon concentration at said interface between said silicon oxide layer and said supporting substrate.
Torchinsky teaches UV or E-beam treatment of the bonding surface to tune the wettability and adhesion of the bonding surface and carbon concentration shown by XPS 1s peak under LiTaO3 surface for both treated sample (052903-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takai modified above with Torchinsky to tune the wettability and adhesion of the bonding surface and achieve desired bonding strength.



Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. US 2018/0102761 in view of Zikuhara et al. “Sequential Activation Process of oxygen RIE and nitrogen Radical for LiTaO3 and Si Wafer Bonding” ECS Transactions, 3 (6) 91-98 (2006) provided in 3/30/2020 IDS and Kazuo et al. JP H0730354A.
Re claim 3, Takai does not explicitly show the bonded body of claim 1, wherein a fluorine concentration at said interface between said piezoelectric material substrate and said silicon oxide layer is higher than a fluorine concentration between said silicon oxide layer and said supporting substrate.
Kazuo teaches incorporate F into a part of the bonding surface between SiO2 and piezoelectric material ([13]) to achieve a stable bonding structure against thermal changes and mechanical vibrations ([15]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takai modified above with Kazuo to incorporate F in the bonding surface to process the bonding surface achieve a stable bonding structure against thermal changes and mechanical vibrations (Kazuo, [15]).

Claim(s) 4  is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. US 2018/0102761 in view of Zikuhara et al. “Sequential Activation Process of oxygen RIE and nitrogen Radical for LiTaO3 and Si Wafer Bonding” ECS Transactions, 3 (6) 91-98 (2006) provided in 3/30/2020 IDS and Kando et al. US 2014/0173862.
Re claim 4, Takai does not explicitly show the bonded body of claim 1, wherein said piezoelectric material substrate has a thickness of 4µm or smaller.
Kando teaches bonding a LiTaO3 film with a thickness of about 1µm to a supporting substrate ([47]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takai modified above with Kando to adjust the thickness of the LiTaO3 layer to achieve a SAW device with stable characteristics (Kando, [74]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812